        Case 1:19-cv-05382-WHP Document 23 Filed 07/02/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT


                           SOUTHERN DISTRICT OF NEW YORK


 ZIPMARK, INC.,                                     Case No. 1:19-cv-05382-WHP

                       Plaintiff,                   NOTICE OF VOLUNTARY
                                                    DISMISSAL PURSUANT TO FRCP
               v.                                   41(a)(1)(a)(i)

 MOUNTAIN SUMMIT FINANCIAL, INC.,


                       Defendant.




       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff

ZIPMARK, INC. and their counsel, hereby give notice that the above-captioned action is

voluntarily dismissed, without prejudice, against Defendant MOUNTAIN SUMMIT

FINANCIAL, INC.

       Such dismissal shall be without prejudice, with each side to bear its own costs and fees.



 Dated: July 2, 2019                                       /s/ Gregory J. Wood _
                                                           Gregory J. Wood
                                                           One Post Street, Suite 800
                                                           San Francisco, CA 94104
                                                           Telephone:     (415) 247-7900
                                                           Fax:           (415) 247-7901
                                                           Email: gwood@woodrobbins.com

                                                           Attorneys for Plaintiff ZIPMARK, INC.




                                                1
